Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 Upon further consideration the rejection of claims 1, 2, 3, 6, 15, 16, 17, 18, 19-21, 48-55 under 35 U.S.C. 103 as being unpatentable over Andreaux et al. (WO 2012/088519, PTO-1449) is herein withdrawn.
Any other rejection from the previous office action, which is not restated herein, is withdrawn.
Claims 1-3, 6, 17, 18, 20-21, 23, 48-55, 56-59 are examined herein so far as they read on the elected species.

            
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 6, 17, 18, 20-21, 23, 48-55, 56-59 are rejected under 35 U.S.C. 103 as being unpatentable over Rinsch et al. (US 2014/0018415, PTO-1449).
Rinsch et al. teaches methods and compositions for increasing autophagy and promoting longevity in human comprising administering urolithins such as urolithin A. See abstract; claims 10, 13, 22, 23. It is taught that autophagy process, and in particular mitophagy are important in clearing damaged mitochondria and reducing the effects of increased oxidative stress on muscle functional capacity. See paras [0221]-[0224]. 9.0 mg/kg/day….18 mg/kg/day (for 70 Kg human, the dose is 630 mg/day to 1260 mg/day). See page 80, left hand column para [2137]. Daily administration is taught and greatest efficacy in humans involves extended, daily administration for 1 month, 2 months etc. See paras [2130]-[2131]. It is taught that urolithin or precursor thereof is administered in a dose sufficient to achieve a peak serum level of urolithin and its known metabolites (glucoronides, sulfonates, etc.) of 
	Rinsch et al. does not explicitly teach administration of about 950 mg/day to about 1150 mg/day of urolithin A over a period of at least 28 days to improve muscle function i.e does not provide an example.
 	Rinsch et al. does not explicitly teach administration of about 1000 mg/day of urolithin A over a period of at least 28 days to improve muscle function as in instant claims 2, 17 i.e does not provide an example.
Rinsch et al. does not explicitly teach wherein the urolithin A is administered in a daily amount of 11 mg/kg/day to 16 mg/kg/day over a period of at least 28 days to improve muscle function as in instant claims 18, 52-55 i.e does not provide an example.	
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer orally a daily dosage of urolithin A as in instant claims such as about 950 mg/day to about 1150 mg/day, about 1000 mg/day, 11 mg/kg/day to 16 mg/kg/day to a human to treat or improve muscle function because Rinsch et al. teaches that urolithin can be administered at a dose of 9.0 mg/kg/day….18 mg/kg/day; and Rinsch et al. teaches that the dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer orally a daily dosage of urolithin A as in instant claims such as about 950 mg/day to about 1150 mg/day, about 1000 mg/day, 11 mg/kg/day to 16 mg/kg/day to a human to increase mitophagy or autophagy because Rinsch et al. teaches that urolithin can be administered at a dose of 9.0 mg/kg/day….18 mg/kg/day; and Rinsch et al. teaches that the dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being administered. One of ordinary skill in the art would have been motivated to administer orally a daily dosage of urolithin A as in instant claims such as about 950 mg/day to about 1150 mg/day, about 1000 mg/day, 11 mg/kg/day to 16 mg/kg/day with reasonable expectation of success to increase mitophagy or autophagy.
Further, the optimization of result effect parameters such the amount of active agents to obtain a desired therapeutic effect is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 

 It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Further, it is pointed out that Rinsch et al. teaches daily administration and teaches that greatest efficacy in humans involves extended, daily administration for 1 month, 2 months etc. i.e teaches greater efficacy when administered for 1 month or more. See paras [2130]-[2131]. Accordingly, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A for at least 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice per day and at least for 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Rinsch et al. renders obvious to administer orally a daily dosage of urolithin A as in instant claims such as about 950 mg/day to about 1150 mg/day, about 1000 mg/day, 11 mg/kg/day to 16 mg/kg/day to increase mitophagy or autophagy; to improve muscle function; and said administration will improve mitochondrial function, muscle endurance .

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant’s remarks that “The unexpected results in Example 4 of the specification are commensurate in scope with the amended claims. Microarray analysis was carried out on skeletal muscle biopsies of human subjects administered urolithin A or placebo daily for 28 days………………………………………………..Additional unexpected results are presented in Figures 10 and 11. In Figure 10, increased mitochondrial content per cell in muscle tissue was observed following dosage of 1000 mg urolithin A per day for 28 days compared with placebo. The results in Figure 10 show the mean fold change between day -1 and day 28 in relative numbers of mitochondrial DNA copies per cell. Figure 11 presents the fold change in levels of various acylcarnitines between day -1 (pre-dose) and day 28 for the placebo and 1000 mg urolithin A cohorts. Acylcarnitines can be considered as plasma markers for mitochondrial dysfunction and fatty acid disorder……………, these superior and unexpected results demonstrate that 28 days of treatment with Urolithin A at 1000 mg is able to improve mitochondrial function and muscle growth. Applicant's remarks and unexpected results have been considered. It is pointed out that any unexpected results have to commensurate in scope with instant claims. Instant claim 1 recites that urolithin A or a salt thereof is administered at about 950 mg/day to about 1150 mg/day, about 1000 mg/day i.e 760 mg/day to 1380 mg/day, since least 28 days: claim 2 recites that urolithin A or a salt thereof is administered at about 1000 mg/day i.e 800 mg/day to 1200 mg/day, since specification teaches "about" as ±20%; claim 18 recites a daily amount of 11 mg/kg/day to 16 mg/kg/day i.e 770 mg/day to 1120 mg/day for average human weight of 70 kg. Applicant has shown superior and unexpected results for after 28 days (at least 28 days) of treatment with particular amount of Urolithin A at 1000 mg to improve mitochondrial function and muscle growth. Thus, the evidence in the pharmacological test report is not commensurate in scope with the claimed invention and does not demonstrate criticality of a claimed amounts and over claimed period of treatment in the claimed method of treatment. See MPEP 716.02. Therefore, the evidence presented in specification herein is not seen to be clear and convincing in support the nonobviousness of the instant claimed invention over prior art.
According to MPEP § 716.02, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In order to establish unexpected results over a claimed range (where a larger range is found in the prior art), applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP § 716.02(d)(ll), referencing In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Rinsch et al. teaches that urolithin can be administered at a dose of 9.0 mg/kg/day….18 mg/kg/day (for 70 Kg human, the dose is 630 mg/day to 1260 mg/day). See page 80, left hand column para [2137]. Rinsch et al. teaches that the dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being administered, the excipients used to formulate the compound, and its route of administration. Routine experiments may be used to optimize the dose and dosing frequency for any particular compound”. See paras [2134]-[2139]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer orally a daily dosage of urolithin A as in instant claims such as about 950 mg/day to about 1150 mg/day, about 1000 mg/day, 11 mg/kg/day to 16 mg/kg/day to a human to treat or improve muscle function because Rinsch et al. teaches that urolithin can be administered at a dose of 9.0 mg/kg/day….18 mg/kg/day; and Rinsch et al. teaches that the dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being administered. One of ordinary skill in the art would have been motivated to administer orally a daily dosage of urolithin A as in instant claims such as about 950 mg/day to about 1150 mg/day, about 1000 mg/day, 11 mg/kg/day to 16 mg/kg/day with reasonable expectation of success of improving muscle function.
Further, it is pointed out that Rinsch et al. teaches daily administration and teaches that greatest efficacy in humans involves extended, daily administration for 1 month, 2 months etc. i.e teaches greater efficacy when administered for 1 month or more. See paras [2130]-[2131]. Accordingly, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A for at least 28 days etc. because the optimization of result effect parameters 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 6, 17, 18, 20-21, 23, 50, 51, 54, 55, 56-59 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 9,872,850, in view of Rinsch et al. (US 2014/0018415, PTO-1449); Claims 1-3, 6, 17, 18, 20-21, 23, 49, 50, 51, 53, 54, 55, 56-59 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,028,932, in view of Rinsch et al. (US 2014/0018415, PTO-1449); Claims 1-3, 6, 17, 18, 20-21, 23, 49, 50, 51, 53, 54, 55, 56-59 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7-15, 17, 18, 21-31 of U.S. Patent No. 10,485,782; Claims 1-3, 6, 17, 18, 20-21, 23, 50, 51, 54, 55, 56-59 are rejected on the ground of nonstatutory obviousness-type double s 12-15 of U.S. Patent No. 10,442,784, in view of Rinsch et al. (US 2014/0018415, PTO-1449). Although the conflicting claims are not identical, they are obvious over each other. Instant claims are drawn to a method of increasing mitophagy or autophagy, improving mitochondrila function, maintaining or improving muscle function or performance as in instant claims 1 or 18 comprising orally administering urolithin A or a salt thereof in an amount such as about 950 mg/day to about 1150 mg/day, about 1000 mg/day, 11 mg/kg/day to 16 mg/kg/day. Claims of ‘850 are drawn to a method of enhancing muscle performance comprising orally daily administering a urolithin such as urolithin A; claims of ‘932 are drawn to a method of treating a muscular or neuromuscular disease; mitochondrial myopathy comprising daily administering orally a urolithin such as urolithin A; claims of ‘782 are drawn to a method of increasing or maintaining mitochondrial function or treating mitochondrial–related disease; treating decrease in muscle performance comprising orally administering a urolithin such as urolithin A; claims of ‘784 are drawn to a method of treating a muscle related function comprising administering a composition comprising urolithin A. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ a daily dosage of urolithin A as in instant claims such as about 950 mg/day to about 1150 mg/day, about 1000 mg/day, 11 mg/kg/day to 16 mg/kg/day because Rinsch et al. teaches that urolithin can be administered at a dose of 9.0 mg/kg/day….18 mg/kg/day, and the dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being administered.

It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice per day and at least for 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above, and as discussed under Rinsch et al. (US 2014/0018415, PTO-1449).


Claims 1-3, 6, 17, 18, 20-21, 48-55, 56-59 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 91, 114, 126-127, 150-153 of US Application No. 13/929,455. Although the 
Further, the optimization of result effect parameters such the amount of active agents is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice per day and at least for 28 days etc. because the optimization of result effect parameters 
‘455 renders obvious to administer orally a daily dosage of urolithin A as in instant claims to increase mitophagy or autophagy; and said administration will improve mitochondrial function, muscle function, muscle endurance as in instant claims 49, 50, 51, 53, 54, 55, since it is the property of the compound urolithin A on administration.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above, and those found below.
Applicant argues that “U.S. Application No. 13/929,455 discloses methods of increasing autophagy in a cell, comprising contacting a cell with an effective amount of a urolithin, but does not teach or suggest the dosage as currently claimed”. Applicant’s arguments have been considered, but not found persuasive. It is pointed out that U.S. Application No. 13/929,455 claims methods of increasing autophagy in a human comprising administering orally an effective amount of urolithin A such as an amount of 70 mg to 1050 mg. Further, the optimization of result effect parameters such the amount of active agents is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 


Prior Art Made of Record:
US 20120164243………claim 54, method of enhancing muscle performance comprising administering urolithin or US 2016/0213641, method of treating muscular disease comprising administering urolithin A or WO 2012/088519/used...improving mitochondrial function, muscle performance....urolithin A..PTO-1449 see claim 54
WO2014/004902 or US2014/0018415 (used) or US"20160000753"..urolithin A for promoting longevity..PTO-1449
CN103442594...PTO-1449…urolithin A...improve muscle mass, muscle performance etc.
WO2017036993A1…Urolithin A for muscle growth.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627